                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:19-CR-067-RJC-DCK

 UNITED STATES OF AMERICA                             )
                                                      )
                Plaintiff,                            )
                                                      )
     v.                                               )       ORDER
                                                      )
 STARR ILZHOEFER,                                     )
                                                      )
                Defendant.                            )
                                                      )

          THIS MATTER IS BEFORE THE COURT on Defendant’s “Motion To Seal”

(Document No. 28) filed November 12, 2019. In accordance with the Local Rules, the Court has

considered the Motion to Seal, the public’s interest in access to the materials in question, and

alternatives to sealing. The Court determines that no less restrictive means other than sealing is

sufficient inasmuch as Defendant’s Sentencing Memorandum contains sensitive and private

information that is inappropriate for public access. Having carefully considered the motion and

the record, and for good cause, the undersigned will grant the motion.

          IT IS, THEREFORE, ORDERED that Defendant’s “Motion To Seal” (Document No.

28) is GRANTED, and Defendant’s “Sentencing Memorandum” (Document No. 29) is sealed

until further Order of this Court.


                                       Signed: November 12, 2019
